DETAILED ACTION
Applicant: MARSDEN, Lane
Assignee: Analogic Corporation
Attorney: Halle D. MURRAY (Reg. No.: 80,062)
Filing: Arguments filed 17 October 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-23 are currently pending before the Office.

Response to Arguments
Applicant’s arguments, see Pages 10-24, filed 17 October 2022, with respect to the rejection(s) of claim(s) 1-23 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ye et al. (US Pub. 2021/0215838) and Kawaguchi et al. (US Pat. 9,513,236).  The objection of claim 21 is withdrawn in view of amendments to fix an antecedent basis issue.

Claim Interpretation
The following claim limitations will be interpreted in view of their Broadest Reasonable Interpretation (see MPEP 2111), as detailed below, in view of the fact that the Specification did not provide formal definitions specifically limiting the interpretation of terms: 
The term/phrase “the arc portion comprising a plurality of facets on a side thereof . . . a detector module coupled to the substantially planar surface of each facet” (claims 1-23) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of "facets", could correspond to, for example, a surface on which a detector module may be attached, rest, or be in mutual contact.  
The term/phrase “a handle operably coupled to the base structure” (claims 8 & 21-23) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of "handle operably coupled" could correspond to, for example, a detector module base structure formed into a handle, a detector module in contact with a handle, or a structure capable of being handled connected to the detector module base structure.  
These interpretations are not given to dispute the enablement of the terms used, but are given to delineate the broadness of the claims as currently claimed.  The Examiner’s reference to “specific definitions” refers to Applicant(s) ability to be their “own lexicographer” (see MPEP §2111.01 - inventor may define specific terms used to describe the invention, but must do so “with reasonable clarity, deliberateness, and precision”).  Any “special meaning” assigned to a term “must be sufficiently clear in the Specification that any departure from common usage would be so understood by a person of experience in the field of the invention” Multiform Desiccants Inc.v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998).  Prior art may be amended around by inserting further limitations in the claims which differentiate the invention from the cited art by providing further detail that defines around the above interpretations by providing further detail into how structures are arranged, how functions/properties are performed, and/or the relevant radiation, assuming there is support for the limitations in the disclosure or from the general knowledge of a person having ordinary skill in the related art.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US Pub. 2021/0215838) and Kawaguchi et al. (US Pat. 9,513,236).
Regarding claim 1, Ye et al. discloses a radiation scanning system (Ye et al.: Fig. 1), comprising: 
a radiation detector (112) arranged to receive at least some radiation (111; ¶99 tube 111 may be configured to emit radiation rays (e.g., X rays)), the radiation detector comprising: 

    PNG
    media_image1.png
    472
    1207
    media_image1.png
    Greyscale

an arc portion at least partially defining a circle (Figs. 9-10; ¶99 arcuate detector module), the arc portion comprising a plurality of facets on a side thereof (Fig. 11 – surface supporting detector units 11111; ¶¶180-181), each facet of the plurality of facets (Figs. 9-11 – each component 1100 has a facet & there are a plurality of components 1100) comprising a substantially planar surface tangent to the circle at least partially defined by the arc portion (Figs. 9-11 & 14B); 
a detector module (1111; ¶99 detector module 112 may include a scintillation detector (e.g., a cesium iodide detector); ¶¶180-181 component 11111 may include a detector unit) coupled to the substantially planar surface of each facet (Fig. 11), an entire first substantially planar surface in contact with the substantially planar surface of the respective facet (Fig. 11 – detector module 11111 in contact with facet below it); and

    PNG
    media_image2.png
    505
    1641
    media_image2.png
    Greyscale

a heat exchanger (Fig. 11 heat exchanger pipe 11140; ¶182 cooling medium to cool component 11111) for removing heat from the arc portion in thermal communication with a side of the arc portion opposite the plurality of facets (Fig. 11).
However, although Ye et al. discloses detector modules with scintillation detectors (¶99), it fails to disclose a plurality of detector units.
In a related field of endeavor, Kawaguchi et al. discloses a radiation scanning system (Kawaguchi et al.: Fig. 1 scanning system 100), comprising: 
a radiation detector (24) arranged to receive at least some radiation (21x), the radiation detector comprising: 

    PNG
    media_image3.png
    628
    1408
    media_image3.png
    Greyscale

an arc portion at least partially defining a circle (Figs. 1 & 2B), the arc portion comprising a plurality of facets on a side thereof (Figs. 2B-3 facets 74 – top of T-frame 74), each facet of the plurality of facets (74) comprising a substantially planar surface tangent to the circle at least partially defined by the arc portion (Figs. 1 & 2B; C.3:L.40-50 arc shape); 
a detector module (72) coupled to the substantially planar surface of each facet (72), the detector module (72) comprising a base portion (721) comprising a first substantially planar surface (Fig. 3), the entire first substantially planar surface (721) in contact with the substantially planar surface of the respective facet (72); 
a plurality of detector units (scintillator array 722 & diode array 723) coupled to a second substantially planar surface of the base portion (721) and each individually comprising a photodetector array (723) coupled to a scintillator array (722), surfaces of the detector units of the plurality of detector units coplanar with each other (Fig. 3), the second substantially planar surface parallel with the first substantially planar surface (Fig. 3); and 
a heat exchanger (743) for removing heat from the arc portion (Figs. 3-4; C.5:L.36-53 fin unit 743 with heat radiating plates 743a) in thermal communication with a side of the arc portion opposite the plurality of facets (74).
In view of the ability to a detecting element array block laminated together for radiation detection as is disclosed in Kawaguchi et al. at Column 4 & Figure 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawaguchi et al. with the teachings of Ye et al. to facilitate detection of incoming x-rays with precision using a laminated detector element array block.

Regarding claim 2, Kawaguchi et al. further discloses wherein the heat exchanger (Kawaguchi et al.: Fig. 4 facet 74 fins 743) comprises fins vertically below and within horizontal boundaries of the plurality of facets (Fig. 4).

    PNG
    media_image4.png
    488
    512
    media_image4.png
    Greyscale

Regarding claim 3, Ye et al. further discloses wherein the heat exchanger comprises a water chiller (Ye et al.: Fig. 11 pipes 11140; ¶147 cooling medium may be a cooling liquid (e.g., water, oil).).
Regarding claim 4, Ye et al. and Kawaguchi et al. further disclose wherein the facets (Ye et al.: Fig. 11 – surface supporting detector units 11111; ¶¶180-181; Kawaguchi et al.: Figs. 2B-3 facets 74 – top of T-frame 74) are oriented to face a radiation source (Ye et al.: Fig. 1; Kawaguchi et al.: Fig. 1 & 2B).

    PNG
    media_image5.png
    635
    1708
    media_image5.png
    Greyscale

Regarding claim 5, Kawaguchi et al. further discloses further comprising a shielding material between neighboring facets (Kawaguchi et al.: Fig. 6 shielding material 92,94 – with respect to incident radiation I, the shielding material 92,94 is “between neighboring facets” by being below the space between facets 74).

    PNG
    media_image6.png
    489
    516
    media_image6.png
    Greyscale

Regarding claim 6, Ye et al. and Kawaguchi et al. further disclose wherein a surface of each detector module (Ye et al.: Fig. 11 detector units 11111; ¶¶180-181; Kawaguchi et al.: Figs. 2B-3 detector module 72) is oriented substantially perpendicular to a line between the surface of the respective detector module and a radiation source (Ye et al.: Fig. 1 source 111 detector 112; Kawaguchi et al.: Fig. 1 source 21).
    PNG
    media_image7.png
    367
    991
    media_image7.png
    Greyscale

Regarding claim 7, Ye et al. and Kawaguchi et al. further disclose wherein the detector unit comprises an indirect conversion detector unit (Ye et al.: Fig. 11 detector units 11111; ¶99 scintillation detector; Kawaguchi et al.: Figs. 2B-3 scintillator array 722).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. & Kawaguchi et al. as applied to claim 1 above, and further in view of Su et al. (US Pub. 2018/0095182).
Regarding claim 8, Ye et al. and Kawaguchi et al. disclose the radiation scanning system of claim 1, but they are silent regarding a detector unit handle.
In a related field of endeavor, Su et al. discloses a radiation scanning system (Su et al.: Fig. 1 scanner 110) including detector units (Fig. 3 units 310) wherein the detector unit comprises a handle operably coupled to a base portion (Fig. 5B handles 514; Fig. 7B handles 708; ¶¶89-90) configured to simplify maintenance, insertion, and removal of detector units (310).

    PNG
    media_image8.png
    319
    648
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    322
    306
    media_image9.png
    Greyscale

In view of the ability to simplify the maintenance of detector units by incorporating handles to aid in the removal and insertion of detector units as is disclosed in Su et al. at Figs. 5B & 7B & Paragraphs 89-90, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su et al. with the teachings of Ye et al. & Kawaguchi et al. to incorporate handles to aid in the removal and insertion of detector units.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. & Kawaguchi et al. as applied to claim 1 above, and further in view of Analogic Corp. (JP H09-508545 A).
Regarding claim 9, Ye et al. and Kawaguchi et al. disclose the radiation scanning system of claim 1, but they are silent regarding resistive heater elements.
In a related field of endeavor, Analogic Corp. discloses a radiation scanning system (Fig. 1 scanner 10) including an arc portion (Figs. 1 & 3 arc 30) configured to support an array of detectors (Fig. 1 detector array 14; Fig. 4 detector modules 34) the scanner further comprising one or more resistive heater elements (Fig. 4 heater 90; Pg. 5) in thermal communication with the arc portion (30).

    PNG
    media_image10.png
    563
    968
    media_image10.png
    Greyscale

In view of the ability to evenly heat across the arc portion using a heater for achieving quick detector calibrations as is disclosed in Analogic Corp. at Page 5 & Figure 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Analogic Corp with the teachings of Ye et al. & Kawaguchi et al. to provide even heating across the arc portion and facilitate quick temperature calibrations for the detectors.

Claim(s) 10-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US Pub. 2021/0215838) and Siemens AG (DE 102007033463 A1).
Regarding claim 10, Ye et al. discloses a radiation detector for a radiation imaging system (Ye et al.: Fig. 1 detector 112), the radiation detector comprising: 
an integral support structure (Fig. 5B support component 9100; ¶159 shell including upper and bottom plates) comprising:
a base portion (¶159 upper plate cover (surface opposite to the object)); and

    PNG
    media_image1.png
    472
    1207
    media_image1.png
    Greyscale

an arc portion (Figs. 9-10 – sides 9130,9120 connected to portion of components 9110 closest to object; ¶¶156-159; ¶¶164-166) spaced from the base portion (¶159 upper plate cover), the arc portion comprising a first surface comprising a plurality of facets (Fig. 11 – surface supporting detector units 11111; ¶¶180-181) facing a center of a circular shape at least partially defined by the arc portion (Figs. 1 & 9-10) and a second surface opposite the first surface (Fig. 11 – portion between the bottom of the units 11111 and pipes 11140); 
a cooling structure (Fig. 11 pipes 11140; ¶147) at least partially located between the base portion ¶159 upper plate cover) and the arc (Figs. 9-10 – sides 9130,9120 connected to portion of components 9110 closest to object; ¶¶156-159; ¶¶164-166); and 
a detector module (1111; ¶99; ¶¶180-181) coupled to each facet of the plurality of facets (Fig. 11 – surface supporting detector units 11111; ¶¶180-181), each facet in direct thermal communication with a respective detector module (Fig. 11), each detector module comprising a detector unit (Fig. 11 units 11111; ¶¶180-181).
However, Ye et al. discloses apertures and fasteners.
In a related field of endeavor, Siemens AG discloses a radiation detector (Siemens AG: Fig. 1 x-ray detector 7 detector modules 7a) for a radiation imaging system (Fig. 1 gantry 4), the radiation detector comprising: 
an integral support structure (Fig. 1 detector 7 modules 7a) comprising: 
a base portion (Fig. 1 detector 7 modules 7a – carriers 9 inside modules 7a connected together; 2 module carrier 9 – bottom of carrier 9); and 
an arc portion (Figs. 1-2 module carriers 9 connected in arc detector 7,7a) spaced from the base portion (Figs. 1-2 bottom of module carrier 9), the arc portion comprising a first surface comprising a plurality of facets (Fig. 2 top of module carrier 9 at surface 9a) facing a center of a circular shape (Fig. 1) at least partially defined by the arc portion (Fig. 1) and a second surface (Fig. 2 below bridge 9b) opposite the first surface (Fig. 2 module carrier surface 9a), each facet of the plurality of facets (Figs. 1-2 modules 7a including multiple module carriers 9 with surfaces 9a) comprising apertures (9d); 

    PNG
    media_image11.png
    453
    826
    media_image11.png
    Greyscale


a cooling structure (Fig. 2 fins 10d; Pg. 4 - further improvement in cooling performance can be achieved by using cooling fins on the legs 10b are provided [on] passive cooling element 10) at least partially located between the base portion (Fig. 2 bottom of module carrier 9) and the arc (Figs. 1-2); and 
a detector module (Fig. 2 carrier 12 converter layer 13 electrical components 14; Pg. 3 - detector modules 7a they may be . . . scintillator photodiode modules . . . a detection element with a pixelated converter layer 13 with attached electronic components 14) coupled to each facet of the plurality of facets with fasteners (Fig. 2 fasteners 9f) extending through the apertures (9d) of the respective facet (Fig. 2 top of module carrier 9 at surface 9a) and corresponding apertures of the detector module (Fig. 2 – connection to module on carrier 12; Pg. 4 – connections between carrier 12 and module carrier 9 may be made by locking, plug-in, screw and the like), each facet in direct thermal communication with a respective detector module (Fig. 2), each detector module comprising a detector unit (Fig. 2; Pg. 3).
In view of the ability to connect detector modules to an integral support structure using apertures and fasteners as is disclosed in Siemens AG at Figure 2 & Pages 3-4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siemens AG with the teachings of Ye et al. to obtain precise alignment between the detector modules and the facets utilizing recesses, pins, fasteners, and apertures.

Regarding claim 11, Ye et al. further discloses the radiation detector further comprising a cover transparent to radiation (Ye et al.: Figs. 9-11; ¶¶158-160 cover may include first side plate & bottom plate as an integral piece & the second side plate & upper plate may be configured as an integral piece) enclosing the cooling structure (Fig. 10 pipe 11140; ¶¶180-183) from an external environment, the cover between a radiation source and the detector modules (Fig. 1 source 111 detector 112; Figs. 9-11).
Regarding claim 12, Ye et al. and Siemens AG further disclose wherein a surface of each detector module faces a direction of a radiation source (Ye et al.: Figs. 9-11; ¶¶180-183; Siemens AG: Figs. 1-2 source 6 x-ray detector 7 detector modules 7a).
Regarding claim 13, Ye et al. and Siemens AG further disclose wherein each detector module comprises a substantially planar surface (Ye et al.: Figs. 9-11; ¶¶180-183; Siemens AG: Figs. 1-2 source 6 x-ray detector 7 detector modules 7a).
Regarding claim 14, Siemens AG further discloses wherein the cooling structure comprises a plurality of fins and one or more fans (Siemens AG: Fig. 2 passive cooling element 10 fins 10d active cooling element 11; Pg. 4 - A further improvement in cooling performance can be achieved by using cooling fins on the legs 10b are provided. At least the passive cooling element 10 can be cooled by passing a cooling medium, preferably a cooling air flow.).
Regarding claim 15, Ye et al. further discloses wherein the cooling structure comprises a water cooler (Ye et al.: Fig. 11 pipes 11140; ¶147).
Regarding claim 17, Ye et al. discloses a radiation system (Ye et al.: Fig. 1), comprising: 
a radiation detector (112; Fig. 11 detector 9100; ¶¶180-181), comprising:

    PNG
    media_image1.png
    472
    1207
    media_image1.png
    Greyscale

a plurality of detector modules (11111; ¶¶180-181) arranged on an arc portion of a cradle (Fig. 9-10 cradle b/w components 9120 & 9130) configured to rotate around a detection area (Fig. 1; ¶98), the arc portion comprising a plurality of facets (Fig. 11 – surface supporting detector units 11111; ¶¶180-181), a detector unit (11111) having a major surface substantially perpendicular to a line extending from the major surface to a center of a circle defined at least partially by the arc portion (Figs. 1 & 9-10), each detector module coupled to a respective facet of the plurality of facets (Figs. 11); and 
a cooling structure (Fig. 11 pipe 11140; ¶182 cooling medium to cool component 11111) on a side of the arc portion (Figs. 9-10 arc portion 9100) opposite the plurality of detector modules (11111) and configured to transfer heat from the arc portion (Figs. 9-10; ¶182), the cooling structure comprising a fluid chiller (¶182) within a cavity directly vertically below the plurality of detector modules and within horizontal boundaries of the arc portion (Figs. 9-10).
However, Ye et al. discloses apertures and fasteners.
In a related field of endeavor, Siemens AG discloses a radiation system (Siemens AG: Fig. 1 x-ray detector 7 detector modules 7a), comprising: 
a radiation detector (Fig. 1 detector 7 modules 7a), comprising: 
a plurality of detector modules (modules 7a) arranged on an arc portion (Fig. 1 – detector 7 & modules 7a form an arc portion) of a cradle (Fig. 2 cradle formed by top of module carrier 9 and surface 9a forming arc portion) configured to rotate around a detection area (Fig. 1; Pg. 3 - X-ray computer tomograph 1 also includes a gantry 4 , in whose housing one around a system axis 5 rotatably mounted tube-detector system is recorded.), the arc portion comprising a plurality of facets (Fig. 2 top of module carrier 9 at surface 9a), each detector module comprising apertures (9d) and a detector unit having a major surface 

    PNG
    media_image11.png
    453
    826
    media_image11.png
    Greyscale


substantially perpendicular to a line extending from the major surface to a center of a circle defined at least partially by the arc portion (Fig. 1; Fig. 2 surface 9a perpendicular to incoming radiation 8), each detector module coupled to a respective facet of the plurality of facets (Figs. 1-2 modules 7a including multiple module carriers 9 with surfaces 9a) with fasteners (9f) extending through apertures (9d) of the respective facet and the apertures of the detector module (Fig. 2 apertures 9d fasteners 9d & connection to module on carrier 12; Pg. 4 – connections between carrier 12 and module carrier 9 may be made by locking, plug-in, screw and the like); and 
a cooling structure (Fig. 2 passive cooling element 10 fins 10d) on a side of the arc portion opposite (fins 10d below converter layer 13 & electrical components 14) the plurality of detector modules (Fig. 1 modules 7a; Fig. 2 converter layer 13 electrical components 14) and configured to transfer heat from the arc portion (Fig. 2 cradle formed by top of module carrier 9 and surface 9a forming arc portion), the cooling structure comprising a plurality of fins (9d; Pg. 4 - cooling fins on the legs 10b ) within a cavity directly vertically below the plurality of detector modules (Fig. 2 – cavity formed under carrier 12) and within horizontal boundaries of the arc portion (Fig. 2 – below carrier 12 w/ cradle formed at surface 9a).
In view of the ability to connect detector modules in a cradle using apertures and fasteners as is disclosed in Siemens AG at Figure 2 & Pages 3-4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siemens AG with the teachings of Ye et al. to obtain precise alignment between the detector modules and the facets utilizing recesses, pins, fasteners, and apertures.

Regarding claim 18, Ye et al. and Siemens AG further disclose wherein the major surface of each detector unit is exposed toward a radiation source (Ye et al.: Fig. 1 source 111; Figs. 9-11; ¶¶180-183; Siemens AG: Figs. 1-2 source 6 x-ray detector 7 detector modules 7a).

Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. & Siemens AG as applied to claims 10 and 17, respectively, above, and further in view of Analogic Corp. (JP H09-508545 A).
Regarding claim 16, Ye et al. and Siemens AG disclose the radiation detector of claim 10, but they are silent regarding a heater element.
In a related field of endeavor, Analogic Corp. discloses a radiation scanning system (Fig. 1 scanner 10) including an arc portion (Figs. 1 & 3 arc 30) configured to support an array of detectors (Fig. 1 detector array 14; Fig. 4 detector modules 34) the scanner further comprising a heater element (Fig. 4 heater 90; Pg. 5) in thermal communication with a second surface below the arc portion (30) and the detector modules (34).

    PNG
    media_image10.png
    563
    968
    media_image10.png
    Greyscale

In view of the ability to evenly heat across the arc portion using a heater for achieving quick detector calibrations as is disclosed in Analogic Corp. at Page 5 & Figure 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Analogic Corp with the teachings of Ye et al. & Siemens AG to provide even heating across the arc portion and facilitate quick temperature calibrations for the detectors.

Regarding claim 19, Ye et al. and Siemens AG disclose the radiation system of claim 17, but they are silent regarding a heater element.
In a related field of endeavor, Analogic Corp. discloses a radiation system (Fig. 1 scanner 10) including an arc portion (Figs. 1 & 3 arc 30) configured to support an array of detectors (Fig. 1 detector array 14; Fig. 4 detector modules 34) the scanner further comprising a heater element (Fig. 4 heater 90; Pg. 5) in thermal communication with a second surface below the arc portion (30) and the detector modules (34).
In view of the ability to evenly heat across the arc portion using a heater for achieving quick detector calibrations as is disclosed in Analogic Corp. at Page 5 & Figure 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Analogic Corp with the teachings of Ye et al. & Siemens AG to provide even heating across the arc portion and facilitate quick temperature calibrations for the detectors.  However, they fail to disclose the heater elements closer to the detector modules than the cooling structure.  In view of the ability to improve detector calibrations by placing the heating element closer to the detector modules, it would have been obvious before the effective filing date of the claimed invention to place the heating elements closer to the detector modules than the cooling structures to improve efficiency of the heating elements calibration process.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. & Siemens AG as applied to claim 17 above, and further in view of Kawaguchi et al. (US Pat. 9,513,236).
Regarding claim 20, Ye et al. and Siemens AG disclose the radiation system of claim 17, and Siemens AG further discloses wherein the cooling structure comprises cooling fins (Siemens AG: Fig. 2 fins 10d), however they fail to disclose fans substantially perpendicular to a length of the arc.
In a related field of endeavor, Kawaguchi et al. discloses a radiation system (Kawaguchi et al.: Fig. 1 scanning system 100), comprising:

    PNG
    media_image12.png
    475
    1064
    media_image12.png
    Greyscale


a radiation detector (24), comprising: 
a plurality of detector modules (72) arranged on arranged on an arc portion of a cradle (Figs. 1-2B space between side rails 51 forms cradle), the arc portion comprising a plurality of facets (Figs. 2B-3 facets 74 – top of T-frame 74); and 
a cooling structure (743) comprising cooling fins (Figs. 3-4; C.5:L.36-53 fin unit 743 with heat radiating plates 743a) and one or more fans (81; C.6:L.7-37) configured to direct air substantially perpendicular (81) to a length of the arc portion (50).
In view of the ability to provide wind from cooling fans to suppress temperature rise in the electronics as is disclosed in Kawaguchi et al. at Column 6 & Figures 1-2B, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawaguchi et al. with the teachings of Ye et al. & Siemens AG to suppress temperature rise with cooling fans.

Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al., Kawaguchi et al., and Su et al..
Regarding claim 21, Ye et al. discloses a radiation scanning system (Ye et al.: Fig. 1), comprising: 
a rotor (Fig. 1 rotor 113; ¶98);
a radiation source (111) coupled to the rotor (113); and
a radiation detector (112) coupled to the rotor (113) opposite the radiation source (111), the radiation detector comprising: 

    PNG
    media_image1.png
    472
    1207
    media_image1.png
    Greyscale


an arc portion comprising a unitary body (Figs. 9-10 – attached together to form a “unitary body”; ¶99 arcuate detector module) including a plurality of facets on a first side thereof (Fig. 11 – surface supporting detector units 11111; ¶¶180-181); 
a detector module (1111; ¶99 detector module 112 may include a scintillation detector (e.g., a cesium iodide detector); ¶¶180-181 component 11111 may include a detector unit) coupled to each facet (Fig. 11) of the plurality of facets (Figs. 9-10 components 9110; Fig. 11 – each detector module 11111 in components 9110 in contact with facet), 

    PNG
    media_image2.png
    505
    1641
    media_image2.png
    Greyscale

each detector module individually comprising:
a base structure (recess of 1100);
a plurality of detector units (11111); and
a cooling structure (Fig. 11 heat exchanger pipe 11140; ¶182 cooling medium to cool component 11111) in thermal communication with a second side of the arc portion (Fig. 9-11).
However, although Ye et al. discloses detector modules with scintillation detectors (¶99), it fails to disclose a plurality of detector units and a handle.
In a related field of endeavor, Kawaguchi et al. discloses a radiation scanning system (Kawaguchi et al.: Fig. 1 scanning system 100), comprising: 
a rotor (15);
a radiation source (21) coupled to the rotor (15); and
a radiation detector (24) coupled to the rotor (15) opposite the radiation source (21), the radiation detector comprising: 

    PNG
    media_image3.png
    628
    1408
    media_image3.png
    Greyscale

an arc portion comprising a unitary body (Fig. 2B body 50) including a plurality of facets on a side thereof (Figs. 2B-3 facets 74 – top of T-frame 74), each facet of the plurality of facets on a first side thereof (74); 
a detector module (72) coupled to each facet (74) of the plurality of facets (Figs. 2B-3 facets 74), each detector module (72) individually comprising: 
a base structure (721) comprising a first substantially planar surface (Fig. 3 bottom 721), the entire first substantially planar surface (bottom 721) in contact with a respective facet (74); 
a plurality of detector units (scintillator array 722 & diode array 723) on a second substantially planar surface of the base structure (top 721), the second substantially planar surface (top 721) opposing the first substantially planar surface (bottom 721), each detector unit comprising a photodetector array (723) coupled to a scintillator array (722), surfaces of each detector unit (72) in contact with the second substantially planar surface (top 721) and coplanar with surfaces of the other detector units of the plurality of detector units (Figs. 2A-3); and 
a cooling structure (743; C.5:L.36-53 fin unit 743 with heat radiating plates 743a) in thermal communication with a second side of the arc portion (742).
In view of the ability to a detecting element array block laminated together for radiation detection as is disclosed in Kawaguchi et al. at Column 4 & Figure 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawaguchi et al. with the teachings of Ye et al. to facilitate detection of incoming x-rays with precision using a laminated detector element array block.  Ye et al. and Kawaguchi et al. disclose the radiation scanning system, but they are silent regarding a detector module handle.
In a related field of endeavor, Su et al. discloses a radiation scanning system (Su et al.: Fig. 1 scanner 110) including detector units (Fig. 3 units 310) wherein the detector unit comprises a handle operably coupled to a base portion (Fig. 5B handles 514; Fig. 7B handles 708; ¶¶89-90) configured to simplify maintenance, insertion, and removal of detector units (310).

    PNG
    media_image8.png
    319
    648
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    322
    306
    media_image9.png
    Greyscale

In view of the ability to simplify the maintenance of detector units by incorporating handles to aid in the removal and insertion of detector units as is disclosed in Su et al. at Figs. 5B & 7B & Paragraphs 89-90, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su et al. with the teachings of Ye et al. & Kawaguchi et al. to incorporate handles to aid in the removal and insertion of detector units.

Regarding claim 22, Ye et al. further discloses wherein the base structure (Fig. 11 structure 1100) comprises a recesses portion (recess in 1100), the plurality of detector units located within the recessed portion (11111).
Regarding claim 23, Ye et al. and Kawaguchi et al. further disclose wherein each facet of the plurality of facets are separated from each other by spaces (Ye et al.: Fig. 9; Kawaguchi et al.: Fig. 4).

    PNG
    media_image13.png
    302
    678
    media_image13.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884